Order entered December 22, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00999-CR

                            JACKY SCOTT GARRETT, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-81797-2012

                                             ORDER
       The Court has before it appellant’s December 21, 2015 motion to extend the time for

filing a reply brief. In the motion, appellant asks to file his reply brief no later than January 27,

2016. This case, however, is set for submission January 6, 2016. Therefore, we GRANT

appellant’s request to the extent his reply brief is DUE no later than 5:00 p.m. January 5, 2016.

Any reply brief filed after that date shall not be considered.




                                                        /s/      MOLLY FRANCIS
                                                                 JUSTICE